Citation Nr: 0941252	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  04-40 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, to include as secondary to the Veteran's 
service-connected pulmonary sarcoidosis.  

2.  Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1980 to January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which denied entitlement to the benefits 
currently sought on appeal.

This case was previously before the Board in August 2007, at 
which time both issues presently on appeal were remanded to 
the RO to afford the Veteran an opportunity to present 
personal testimony at a hearing before the Board.  As a 
result, the Veteran appeared before the undersigned Veterans 
Law Judge in a Travel Board hearing in Wichita, Kansas in 
September 2007 to present such testimony.  She submitted 
additional evidence at that time, with a waiver of RO 
consideration of that evidence.  The hearing transcript has 
been associated with the claims file.

Subsequently, the case was then returned to the Board for 
consideration.  A February 2008 Board decision denied the 
Veteran's claim of service connection for arthritis of 
multiple joints on the basis that the preponderance of the 
evidence failed to show that the Veteran's arthritis was 
medically related to her military service or to a service-
connected disability.  The Veteran then appealed the Board's 
denial of her claim.  In a March 2009 Order, upon a Joint 
Motion for Remand, the U.S. Court of Appeals for Veterans 
Claims (CAVC or Court) remanded the decision to the Board for 
further action.  The parties agreed that the Board failed to 
provide an adequate statement of the reasons and bases for 
its decision, specifically as related to the competency, 
credibility, and probative value of the Veteran's personal 
testimony in support of her claim.  

The February 2008 board decision also included a remand to 
the RO for additional notification and development on the 
issue of entitlement to a certificate of eligibility for 
specially adapted housing or a special home adaptation grant, 
primarily to obtain a medical opinion as to whether the 
Veteran's service-connected disabilities precluded locomotion 
without the aid of assistive devices.  The evidentiary record 
has been adequately developed in substantial compliance with 
all prior Board remand instructions and the Board will now 
proceed with appellate review.  


FINDINGS OF FACT

1.  Arthritis did not manifest during service, or to a 
compensable degree within one year after separation from 
service.  

2.  The radiological reports of record state that there is no 
current evidence of arthritis of the ribs, wrists, hands, 
feet, ankles, or knees. 

3.   The preponderance of the evidence shows that the 
Veteran's symptoms of joint pain, claimed as arthritis, are 
not medically attributable to her service-connected 
sarcoidosis. 

4.  The evidence is at least in relative equipoise on the 
question of whether the Veteran's service-connected 
disabilities have resulted in the loss of use of both lower 
extremities, or the loss of use of one lower extremity paired 
with residuals of organic disease affecting the functions of 
balance or propulsion, such as to preclude locomotion without 
the aid of assistive devices.




CONCLUSIONS OF LAW

1.  Arthritis of multiple joints was not incurred in or 
aggravated by the Veteran's active duty service; nor may it 
be so presumed; nor is it proximately due to, or the result 
of, the Veteran's service-connected disabilities.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a certificate of eligibility for specially 
adapted housing or for a special home adaptation grant are 
met.  38 U.S.C.A. § 2101(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.809 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

With respect to the claim of entitlement to specially adapted 
housing, as a full grant of the benefit sought is contained 
herein, a full discussion of whether VA met these duties is 
not needed in relation to this claim, as no prejudice can 
flow to the Veteran from any notice or assistance error. 

With respect to the claim of service connection for 
arthritis, the agency of original jurisdiction (AOJ) provided 
notice to the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159(b) (2009) in 
correspondence dated in August 2003 and June 2006.  
Specifically, the August 2003 notice letter informed the 
Veteran of information and evidence necessary to substantiate 
the claim for service connection, to include information and 
evidence that VA would seek to provide and that which the 
Veteran was expected to provide.  The Veteran was further 
notified of the process by which initial disability ratings 
and effective dates are established in correspondence dated 
in June 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Although the June 2006 letter was untimely as it was 
delivered after the initial denial of the claim, such error 
is harmless given that service connection is being denied 
because the preponderance of the evidence is against the 
claim.  As will be discussed below, the Board finds that the 
evidence of record does not support a grant of service 
connection for arthritis of multiple joints on any basis.  
Thus, in light of this denial, no rating or effective date 
will be assigned and there can be no possibility of any 
prejudice to the Veteran in proceeding with the issuance of a 
final decision of the service connection claim adjudicated in 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (stating that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided); see also 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that the 
burden of showing harmful notice error normally falls upon 
the party attacking the agency's determination). 

VA has also done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated and medical opinions have been sought in 
conjunction with her claim.  The duty to assist has been 
fulfilled. 

Before proceeding with a discussion of the merits in this 
case, it is noted that the Board has thoroughly reviewed all 
of the evidence in the Veteran's claims folder, including 
copious medical treatment records and multiple medical 
opinions.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the entirety of evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, with respect to the claim.  The Veteran must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to a veteran).


Service Connection

The Veteran seeks service connection for arthritis of 
multiple joints which she contends is attributable to her 
military service.  As an aside, the Board finds it important 
to note that service connection is already in effect for 
osteonecrosis of the bilateral hips and peripheral neuropathy 
of the bilateral lower extremities as secondary to the 
Veteran's sarcoidosis.  Thus, these conditions, and symptoms 
thereof, are not a component of the current appeal pertaining 
to service connection for arthritis.  Also, the Veteran has 
been diagnosed with fibromyalgia, but this condition has 
previously been determined not to warrant service connection.  
Rating decision, November 2008.  Thus, due to the separate 
adjudication of these tangential issues, the Board must 
narrowly focus the boundaries of this decision on the claim 
for service connection for arthritis of multiple joints.

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2009); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the nexus requirement may be satisfied by 
evidence that certain chronic diseases subject to presumptive 
service connection, such as arthritis here, manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Here, there is no medical evidence that the Veteran 
complained of, sought treatment for, or was diagnosed with 
arthritis of any joint during service.  See Service treatment 
records (reflecting the only orthopedic complaints to be a 
right ankle sprain and patellofemoral dysfunction pertaining 
to the cartilage of the knees, with no bony abnormalities 
identified).  Furthermore, while the Veteran is competent and 
credible in her general descriptions of experiencing joint 
pain during service, and as a former medical professional 
herself, would potentially be competent to diagnose 
arthritis, this Veteran does not provide a medical rationale 
for any contention that arthritis began during military 
service.  Additionally, the Board finds below that the 
preponderance of the evidence shows that the Veteran does not 
currently have arthritis.  Under these circumstances, even if 
an in-service arthritis diagnosis was assumed for the sake of 
argument, direct service connection for the condition is not 
warranted as precedential case law has explicitly disallowed 
service connection where there is no present disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 8 Vet. App. 208 (1995), aff'd, 104 F.3d 
1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
38 C.F.R. § 3.303.  

Also, even if the Board were to find that the Veteran 
currently has disabling arthritis, which it does not, the 
evidence does not support a finding that the disability 
manifested to a compensable degree within one year after the 
Veteran's discharge from service in January 1989.  VA 
examinations in June 1989 and August 1991 describe the 
Veteran's complaints of joint pain, but do not diagnose 
arthritis and find the Veteran's joints to have essentially 
full range of motion.  Again, assuming arguendo that an 
accurate diagnosis of arthritis was rendered within the 
applicable presumptive period, arthritis without an active 
disease process or x-ray findings would generally be rated on 
the basis of limitation of motion of the joints involved.  
38 C.F.R. § 4.71a, Diagnostic codes 5002-5010 (2009).  Based 
upon the full range of motion evidenced within the year 
following service, arthritis would not be manifest to a 
degree of 10 percent or more during the necessary time frame.  
Id.; see also VA examinations, August 1991 & June 1989.  Also 
of note, the minority medical opinion in this case, finding 
that a diagnosis of arthritis is in fact proper, was not 
rendered until the Veteran was referred to a particular 
rheumatologist in or around 2002, over a decade after the 
Veteran's military service.  See, e.g., Decision review 
officer hearing, April 2005 (describing Veteran's own 
acknowledgement that first diagnosis of arthritis was by Dr. 
NN).  In the absence of evidence that arthritis manifested 
itself to a degree of 10 percent or more within the 
applicable presumptive period, presumptive service connection 
is not warranted.  38 C.F.R. 
§§ 3.307, 3.309. 

Next the Board will address the elements of chronicity and 
continuity identified in 38 C.F.R. § 3.303.  Where a chronic 
disease is shown as such during service or an applicable 
presumptive period thereafter, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
the applicable regulation expressly states that any 
manifestation of joint pain in service will not necessarily 
permit service connection for arthritis.  Id.  Instead, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  Id.  
Furthermore, for the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.   

Here, a June 1988 in-service medical examination clinically 
evaluated the Veteran and found her lower extremities and 
musculoskeletal system to be entirely within normal limits.  
Although the Veteran attests to the onset of arthritis during 
service, manifested by joint pain, the in-service examiner, 
and multiple subsequent VA examiners, has substantially found 
that there is not a combination of in-service manifestations 
sufficient to identify a chronic disease process at that 
time.  Thus, chronicity is not established.  The Board has 
also considered the Veteran's statements that she has 
continuously experienced arthritis pain since military 
service.  However, as discussed elsewhere, the preponderance 
of the evidence weighs against a finding of arthritis, then 
or now.  Therefore, service connection for arthritis is not 
warranted on a direct or presumptive basis pursuant to 
38 C.F.R. §§ 3.303 or 3.307.  

As such, the remaining theory of entitlement that is for 
consideration in this case is that of secondary service 
connection.  Secondary service connection may be granted for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Here, the Veteran contends that her joint pain 
symptomatology is a manifestation of arthritis due to her 
service-connected sarcoidosis.  With regard to the matter of 
establishing service connection for a disability on a 
secondary basis, the United States Court of Appeals for 
Veterans Claims (Court) has held that there must be evidence 
sufficient to show that a current disability exists and that 
the current disability was either caused by or aggravated by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Here, as discussed in full below, 
the preponderance of the medical evidence is against a 
finding that arthritis currently exists, as well as it is 
against a finding that arthritis is attributable to the 
Veteran's service-connected sarcoidosis.  

In the present case, there is medical documentation of the 
Veteran's complaints of pain in various joints over a span of 
many years.  Yet, the central issue here is the matter of 
what disability or disease process is responsible for the 
Veteran's current joint pain symptomatology.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted); see 
also Degmetich v. Brown, supra.  Thus, the Board has reviewed 
all of the medical and lay evidence of record to determine 
whether a preponderance of the credible and most probative 
evidence attributes the Veteran's current symptoms of joint 
pain to arthritis secondary to her service-connected 
sarcoidosis. 

Months following the Veteran's discharge from service, a June 
1989 VA examiner described the Veteran's history of left knee 
pain and reported prior right ankle fracture, but found that 
there was no effusion or swelling, no limitation of range of 
motion, or any other current problem identified pertaining to 
the Veteran's knees or ankles.  A series of x-rays revealed 
no bony or soft tissue abnormalities of either knee.  No 
current diagnosis was rendered, only a past history of these 
conditions noted.  VA examination, June 1989.  The Board also 
notes that the Veteran's service treatment records report the 
in-service ankle injury as a probable right ankle sprain as 
multiple contemporaneous x-rays shown that the ankle was 
within normal limits and without fracture.  Service treatment 
records.  

At an August 1991 VA examination, the Veteran reported joint 
pain, mainly of the knees, hips, and wrist, but no diagnosis 
was rendered to account for these symptoms.

A September 2003 VA joints examination report states that the 
Veteran complained of joint stiffness and pain in her ribs, 
feet, ankles, knees, toes, hands, fingers and wrists.  
However, x-rays studies of all such areas were entirely 
negative for evidence of arthritis.  Also, the examiner noted 
that there were no constitutional signs of inflammatory 
arthritis found.  In rendering a diagnosis, the examiner 
determined that the Veteran had radiographically and 
clinically normal joints.

In July 2005, Dr. EB, a VA orthopedic specialist, reviewed 
the Veteran's medical chart including prior x-ray reports, 
compensation and pension examination reports, and clinical 
notations.  He opined that this Veteran does not have sarcoid 
arthritis.  He stated that sarcoid arthritis is a rare entity 
and the majority of the patients with this condition have 
arthritic joint symptoms that start symmetrically in the last 
joint of the leg, with 95 percent of such patients having 
symmetrical involvement of both ankles.  Based upon the 
medical evidence obtained prior to this examiner's review, he 
opined that this Veteran did not have swelling in both 
ankles, had full range of motion of the ankle in several 
instances, and had no other clinical indications of arthritis 
of the ankle such as stiffness, redness, or swelling.  As a 
result, this examiner opined that a diagnosis of sarcoid 
arthritis is not warranted in this case.  

Thereafter, in September 2005, Dr. NN, a VA rheumatologist, 
reported her diagnosis of sarcoid arthritis.  She stated that 
the objective medical evidence to support this diagnosis 
consists of tenderness in the shoulders with decreased 
internal rotation, tenderness over the wrists and hands with 
an inability to make a full fist on the right hand.  She also 
described swelling, tenderness and crepitus in the knees with 
additional tenderness in the ankles and feet.  In support of 
her opinion, the examiner transcribed the following excerpt 
from a medical textbook with a chapter on sarcoidosis:

Joint manifestations including arthritis and 
periarthritis occur in 14 to 38% of patients.  
Arthralgias are considerably more common 
(70%).  Chronic polyarthritis without 
involvement of adjacent bone is most likely 
to occur in black patients.  This less common 
type of joint involvement is caused by 
synovitis and usually accompanies the slower-
onset, more chronic and systemic form of 
sarcoidosis.  The arthritis may be mild and 
transient, recurrent or protracted.  There is 
usually a non-destructive oligoarthritis or 
monoarthritis involving the shoulders, 
wrists, knees, ankles, and/or small joints of 
the hands and feet.  A chronic polyarthritis 
resembling rheumatoid arthritis, or 
sacroiliitis mimicking a spondyloarthropathy 
or mycobacterial infection are uncommon 
presentations.  Radiographs show soft tissue 
swelling but bony destruction is uncommon.

VA examination, September 2005 quoting Rheumatology 
1737-38 (Marc C. Hochberg ed., 2003).  

Thereafter, Dr. EB, reviewed Dr. NN's findings, but 
disagreed with the result.  He personally examined the 
Veteran, as opposed to his prior opinion which was based 
upon chart review only, and found essentially full range of 
motion of all joints.  There was no swelling, edema, or 
effusion noted.  X-rays continued to be evaluated as normal.  
This examiner stated that in his opinion, despite Dr. NN's 
findings regarding tenderness and some limitation of motion, 
this Veteran did not present with sarcoidosis of the joints.  
VA examination, September 6, 2005. 

Based upon the differing findings of these VA examiners and 
the complexities involved with this case, a three physician 
panel was formed in June 2006 to render a cumulative 
opinion.  The panel was comprised of a VA orthopedist, Dr. 
EB who had examined the Veteran for Compensation and Pension 
purposes, as well as a VA rheumatologist and a VA 
pulmonologist who had both treated this Veteran.  The panel 
reiterated that the Veteran exhibited normal range of motion 
of all joints in question and had completely normal x-ray 
results.  The panel further noted that the Veteran's 
arthritis symptoms had been evaluated as fibromyalgia by the 
panel's rheumatologist.  The Veteran was also noted to be 
taking Imuran, a medication expected to treat the symptoms 
of arthralgia if the symptoms were indeed due to 
sarcoidosis.  VA examination & addendum, June 2006.  The 
Veteran's symptoms did not show improvement with this 
medication, thus the panel of examiners determined that the 
Veteran's current musculoskeletal symptoms are less than 
likely caused by sarcoidosis, but rather are secondary to 
her diagnosed, but nonservice-connected fibromyalgia.  

In all, the Board finds that there is one VA rheumatologist 
who believes that the Veteran's symptoms of joint pain are 
due to her sarcoidosis, based upon findings of tenderness 
over several joints with some limitations of motion of the 
shoulders and right hand.  However, a number of other VA 
physicians, including another VA rheumatologist, find that 
there is essentially full range of motion of all joints, and 
that the Veteran's symptoms of joint pain are more likely 
due to fibromyalgia.  

Furthermore, Dr. NN, the sole practitioner to provide a 
positive nexus opinion stated that her opinion is supported, 
in part, because "there are usually no x-ray abnormalities 
in sarcoid arthritis."  VA examination, September 2005.  If 
this were true, the plethora of negative x-ray evidence 
pertaining to this Veteran's joints would be meaningless.  
However, the medical textbook excerpt, cited by Dr. NN as 
support for her opinion, does not state that a complete 
absence of x-ray abnormalities is to be expected in cases of 
sarcoid arthritis, as she appears to contend.  Instead, the 
quotation she provided states that while x-rays generally do 
not show bony destruction, radiographs do show soft tissue 
swelling in cases of sarcoid arthritis.  VA examination, 
September 2005 (citing "Radiographs show soft tissue 
swelling but bony destruction is uncommon.").  

No such evidence of soft tissue swelling is present in the 
radiological reports in this case.  Additionally, personal 
examinations of the Veteran in September 2003 and September 
2005 were not able to identify any constitutional or 
clinical evidence of arthritis, to include soft tissue 
swelling.  Thus, when the varying VA medical opinions of 
record are considered in their entirety, the Board finds 
that the evidence weighs against the Veteran's claims.  Only 
one physician attributes the Veteran's joint pains to her 
sarcoidosis, and does not account for the absence of any 
soft tissue swelling evident in multiple x-ray studies and 
examinations of the Veteran.  A number of other physicians 
and specialists find it less likely than not that the 
Veteran's joint pains are due to her service-connected 
sarcoidosis.  

Ultimately, where competent and credible VA physicians reach 
opposing opinions regarding a proper diagnosis in a given 
case, the Board must rely on the varying weight of the 
evidence "for" and "against" the claim.  To be clear, 
where one side states that we are dealing with a case of 
sarcoid arthritis, and the other side states that we are not 
dealing with a case of sarcoid arthritis, one side must be 
wrong.  Here, a panel of specialized physicians has 
determined that the Veteran does not have sarcoid arthritis 
and they support this determination with a reasonable 
medical basis.  When weighed against a single 
rheumatologist's opinion, the Board assigns greater 
probative weight to the determination of this three 
physician panel, in conjunction with multiple other 
examinations that produce no objective evidence of 
arthritis, radiological or otherwise.   Thus, after 
consideration of all such evidence, the Board finds that the 
VA medical evidence weighs against the Veteran's claim.  

The Board must now turn to a discussion of the testimony 
provided by the Veteran in support of her claim.  Generally 
speaking, a veteran, as a lay person, is generally incapable 
of opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  
However, in the present case, the Veteran received medical 
training as a practical nurse and medical specialist in the 
Army, and reports being employed after service as a Licensed 
Practical Nurse (LPN).  As such, she is competent to provide 
testimony on medical matters that are within the realm of 
her own personal knowledge and within the realm of her 
medical expertise.  

However, in discussing her joint pains, the Veteran primarily 
relies upon the diagnosis of sarcoid arthritis rendered by 
Dr. NN.  During her hearing before the Board in September 
2007, she states that she had "markers of the inflammatory 
process" when she was first diagnosed with sarcoidosis 
during military service, but she generally does not provide 
any additional medical rationale to support her belief that 
her joint pain should be characterized as arthritis due to 
sarcoidosis.  Furthermore, although the Veteran has 
maintained that she has arthritis of multiple joints 
throughout the current appeal, the Board finds that the 
weight assigned to this testimony is diminished by the 
Veteran's inherent bias, or self-interest due to the 
potential for monetary gain in connection with the pending 
claim for compensation from the government.  See Caluza v. 
Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 
F.3d. 604 (Fed. Cir. 1996); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (finding that a veteran's testimony 
cannot be ignored merely because the veteran is an interested 
party, but that personal interest may affect the credibility 
of one's testimony).  

While the Board does not doubt the sincerity of this 
Veteran's belief regarding a diagnosis of arthritis for her 
condition, the Board finds the majority opinion of VA doctors 
who have reviewed this case to be far more persuasive that 
the Veteran's own assertions regarding the etiology of her 
joint pains.  Specifically, there is no evidence that the VA 
examiners stand to personally gain in any way from any given 
outcome in this case.  More importantly, the opinion of 
multiple currently-practicing medical doctors, specialized in 
the fields of orthopedics, rheumatology, and pulmonology, are 
given more weight than the opinion of a former licensed 
practical nurse that has had less formal medical training 
than a medical doctor, and is not currently active in her 
field.  

The Board also notes that the Veteran has submitted an 
undated letter from a co-worker, ST, who describes being a 
nurse who worked alongside the Veteran in a number of 
facilities.  The professional qualifications of ST are 
unknown, and while she provides a description of personal 
observations of the Veteran over a number of years, and 
ultimately states "arthritis with neuropathy has really 
paralyzed [the Veteran]," this statement is not portrayed as 
a diagnosis, is not provided in the context of a medical 
opinion or assessment, and includes no medical rationale in 
support of an arthritis diagnosis.  Thus, ST's statement, 
though provided by an individual claiming to have some 
medical training, is taken as a record of symptoms observed 
by a peer, rather than evidence of a medical diagnosis 
rendered by a medical professional.  

The Board has also considered various excerpts of medical 
treatises and Internet articles provided by the Veteran.  
However, generic medical literature which does not apply 
medical principles regarding causation or etiology to the 
facts of an individual case does not provide competent 
evidence to establish the nexus element.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  While medical treatise 
information may be regarded as competent evidence where 
"standing alone, [it] discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion," such is not the case here.  Wallin v. West, 11 
Vet. App. 509, 513 (1998).  Generally speaking, the medical 
treatise evidence provided by the Veteran states that 
arthritis or presentation of rheumatologic symptoms, while 
possible, occurs in a minority of patients with sarcoidosis.  
Thus, the treatise evidence does not describe a generic 
relationship between joint pain and sarcoidosis with a degree 
of certainty that outweighs the contrary probative medical 
evidence of record in this case. 

Finally, the Board has considered the applicability of the 
benefit of the doubt doctrine in all matters related to the 
Veteran's claim of entitlement to service connection for 
arthritis of multiple joints.  In adjudicating a claim, the 
Board determines whether (1) the weight of the evidence 
supports the claim or, (2) whether the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim.  A veteran prevails in either event.  However, if 
the weight of the evidence is against a veteran's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2009).
In this case, the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
arthritis; thus the claim must be denied.  


Specially adapted housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be issued to a veteran, 
provided he or she has a disability incurred in or aggravated 
during service and is entitled to compensation for permanent 
and total disability due to:  1) the loss, or loss of use, of 
both lower extremities such as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair; or 2) 
blindness in both eyes, having only light perception, plus 
the loss or loss of use of one lower extremity; or 3) the 
loss, or loss of use, of one lower extremity together with 
the residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair; or 4) the loss, or loss of use, of one lower 
extremity together with the loss, or loss of use, one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  38 U.S.C.A. 
§ 2101(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.809 (2009).

The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion, although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d).
In VAOPGCPREC 60-90, VA's Office of General Counsel 
determined that the term "loss of use" can be interpreted 
as either functional or organic pathology in determining 
entitlement to specially adapted housing and other benefits.  
VAOPGCPREC 94-90 held that a veteran's receipt of a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU) satisfies the 
prerequisite of a permanent and total rating for purposes of 
receipt of Chapter 11 compensation benefits, including as to 
eligibility for financial assistance in the acquisition of 
specially adapted housing.

In the present case, the Veteran has been in receipt of a 
permanent and total disability rating (i.e. 100 percent 
rating for service-connected disabilities) since January 
1998.  Service connection is currently in effect for inactive 
sarcoidosis with pulmonary hypertension and lung parenchymal 
scarring, major depressive disorder, migraine headaches, 
hysterectomy, diabetes mellitus, osteonecrosis of the 
bilateral hips, and peripheral neuropathy of the bilateral 
lower extremities.  A number of other conditions which could 
affect the use of the Veteran's lower extremities have been 
found not to warrant service connection.  These nonservice-
connected conditions include arthritis of multiple joints, 
fibromyalgia, patellofemoral dysfunction of the left knee, 
and history of right ankle fracture.  See Rating decision 
code sheet, November 2008.  

Also, the evidence within the claims file reflects that this 
Veteran requires regular and constant use of assistive 
devices in ambulation.  Specifically, she uses crutches and a 
walker to move about her home, and uses a motorized 
wheelchair outside of her home whenever possible.  See Board 
hearing transcript, September 2007.  Upon most recent 
examination, the Veteran is able to walk no more than 100 
feet without significant assistance.  Severe hip pain then 
required that she stop and rest.  VA examination, May 2008.  
A more recent January 2009 private treatment notation 
reflects that the Veteran is not able to walk without 
assistance.  

Thus, the central question with regard to her eligibility for 
adaptive housing rests with a determination as to what 
disability, or disabilities, necessitate her use of assistive 
devices for locomotion.  There is no evidence that this 
Veteran is blind or has experienced physical loss of any 
extremity.  The evidence also fails to show loss of use of 
any upper extremity.  However, entitlement is also for 
consideration based upon loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair, or loss of use of a 
lower extremity paired with the residuals of organic disease 
or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
assistive devices.  38 U.S.C.A. § 2101(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.809 (2009).

Here, a September 2005 VA examination reports that the 
Veteran uses a wheelchair because of her risk of seizure and 
shortness of breath due to her service-connected sarcoidosis.  

In contrast, a March 2008 VA neurological consultation states 
that the Veteran's gait disturbance is likely psychogenic 
because there was no identifiable physiologic reason for it.  
She was described as having astasia-abasia type gait, meaning 
that she would stand for a few seconds and then tend to fall.  
The examiner stated that "her knees would give out and leg 
would buckle and her husband would try to grab her, which is 
hard to explain because the patient, while she is sitting, 
moves the legs around normally and she has excellent strength 
in motor and sensory function, so she should be able to 
walk."  VA treatment note, March 2008.  

Subsequently, an April 2008 treatment notation states that 
the Veteran can push herself to a standing position using the 
power of both arms and legs when sliding out of the motorized 
wheelchair, and was somewhat unsteady standing, but was able 
to walk with the examiner holding onto her belt for safety.  
The Veteran was able to walk about 20 feet, but tired 
quickly.  This examiner noted an impression of axonal 
neuropathy with new complaints of bilateral hip pain, 
possibly due to necrosis of the hips.  VA treatment note, 
April 2008.  

Finally, a May 2008 VA examination opined that the Veteran's 
gait difficulty is due to bilateral hip pain consistent with 
avascular necrosis of both hips.  He opined that her gait 
abnormalities were not due to neuropathy but were instead due 
to side effects of a medication used to treat sarcoidosis 
that resulted in avasucalr necrosis of the hips.  This 
bilateral hip condition, along with peripheral neuropathy of 
both lower extremities, has since been granted service 
connection by the RO.  Rating decision, November 2008    

Based upon the foregoing, and applying the relevant law and 
regulations to the facts in this case, the Board finds that 
the evidence is at least in relative equipoise on the 
question of whether the Veteran's service-connected 
disabilities have resulted in the loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
assistive devices, or loss of use of a lower extremity paired 
with the residuals of organic disease or injury which so 
affect the functions of balance or propulsion.  Under the 
circumstances, where there is at least an approximate balance 
between the positive and negative evidence, the benefit of 
the doubt is given to the Veteran.  38 C.F.R. § 3.102 (2009).  
Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant is established.  


ORDER

Service connection for arthritis of multiple joints, to 
include as secondary to the Veteran's service-connected 
pulmonary sarcoidosis, is denied.  

Basic eligibility for specially adapted housing, subject to 
the laws and regulations governing the payment of such 
benefit, is granted.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


